On the Merits.
William White, the father, during his life time delivered possession’ of the land to his son (opponent). He had a right to do this and the-son’s possession was not only in good faith, but under a title which he • and his father thought sufficient to convey ownership.
The father died and the land so occupied by the son was not only not inventoried as belonging to his succession, but the son’s ownership was not disputed nor his possession disturbed until two years after the succession was opened.
Then a suit by creditors, who are likewise heirs, was brought to-bring the land back into the succession and make it amenable to the-succession’s debts.
Certainly, under the circumstances, the son owed no rent for the land up to the time of the death of his father. Nor do we think he should be held for rents except from the day an action was begun for the recovery of the land. McCastle vs. Chaney, 23 La. Ann. 720; Pearce vs. Franklin, 16 La. Ann. 414; 34 La. Ann. 1166.
*1707The title by which he held was not one within the prohibitions of the law. It was simply a title voidable at the instance of parties in interest. Until avoided he held under it as owner; while voidable, it was such a title as the heirs of the deceased might have confirmed and ratified (0. 0. 2274), and until they took steps showing they did not intend to acquiesce in it, nor confirm or ratify it, no rents should be demanded of the one who possessed as owner.
The suit to recover the land as the' property of the succession was not instituted until November 13, 1897. This was, practically, the end of the year 1897, or so near its end that we do not think any rent for that year on this predial estate should be charged.
The record discloses that opponent has paid rent on the land for 1898 — he having continued in the occupancy thereof during that year.
So that, on the whole, no. rent charges are taxable against him.
Having gone upon the land under the circumstances shown and believing himself its owner, opponent cleared part of it and erected improvements. Unquestionably he is entitled to compensation therefor. C. C. 508, 2314; 16 La. Ann. 247; 28 La. Ann. 720; 26 La. Ann. 587; 33 La. Ann. 750; 34 La. Ann. 1163; 16 La. Ann. 414; 28 La. Ann. 31.
The 160 acres which opponent had occupied sold at succession sale, September 26, 1898, for $604. Previous to the sale, and on the day thereof, appraisers were appointed and sworn to appraise.the improvements and constructions placed on the tract by him.
They returned as the aggregate value of such improvements at that time $309.50, presenting a list of the items going to make up that sum.
The evidence satisfies us this was a reasonable estimate. If anything, too low.
Substantial justice will, we think, be done by allowing opponent that sum. And he is entitled to be paid it in full out of the fund in the administrator’s hand. He might have retained possession of the land until paid the value of his improvements. He, however, surrendered its possession to the administrator under reservation of his rights as to the improvements. This was to the advantage of the succession, for it was thereby enabled the sooner to sell the property, and by this sale it was put into possession of funds with which to discharge opponent’s just claim for the improvements.
It is, therefore, ordered, adjudged and decreed that the judgment *1708appealed from so far as it affects the opponent T. F. White be annulled, avoided and reversed, and it is now ordered and decreed that his opposition to the provisional account and supplemental tableau of debts herein filed be sustained, that his claim for improvements, etc., as set up in his said opposition be allowed for the sum of three hundred and nine and 50-100 dollars, and that the same be paid in full by preference out of funds in his hands for distribution under said account and tableau — costs in this behalf in both courts to be paid by the succession of William White, deceased.